UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended March 31, 2015 Or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.333-181683 GRAY FOX PETROLEUM CORP. (Exact name of registrant as specified in its charter) NEVADA 99-0373721 (State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 3333 Lee Parkway, Suite 600 Dallas, Texas 75219 (Address of principal executive offices) (214) 665-9564 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b)of the Exchange Act: Title of Class Name of each exchange on which registered None None Securities registered pursuant to Section12(g)of the Exchange Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.oYesxNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.xYesoNo Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports, and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesxNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).oYesxNo State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked prices of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$6,880,100. The number of shares of the registrant’s common stock, $0.001 par value per share, outstanding as of June 25, 2015, was 37,994,889 shares. 2 Table of Contents PARTI 4 Item 1. Business 4 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 4 Item 2. Properties 4 Item 3. Legal Proceedings 5 Item 4.Mine Safety Disclosures 5 PARTII 6 Item 5. Market Price For Registrant’s Common Equity, Related Stockholder Matters 6 Item 6. Selected Financial Data 7 Item 7. Management’s Discussions and Analysis of Financial Condition and Results of Operations 7 Results of Operations 7 Item 7A.Quantitative and Qualitative Disclosure About Market Risk 11 Item 8. Financial Statements and Supplementary Data 12 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 25 Item 9A. Controls and Procedures 25 Item 9B. Other Information 26 PART III 27 Item 10. Directors, Executive Officers and Corporate Governance 27 Item 11. Executive Compensation 29 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 30 Item 13. Certain Relationships and Related Transactions, and Director Independence 30 Item 14. Principal Accounting Fees and Services 31 PART IV 32 Item 15. Exhibits, Financial Statement Schedules 32 Signatures 33 3 PARTI CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains “forward-looking” statements including statements regarding our expectations of our future operations. For this purpose, any statements contained in this Form 10-K that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the foregoing, words such as "may," "will," "expect," "believe," "anticipate," "estimate," or "continue" or comparable terminology are intended to identify forward-looking statements. These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially depending on a variety of factors, many of which are not within our control. These factors include, but are not limited to, economic conditions generally and in the industries in which we may participate and competition within our chosen industry. In light of these risks and uncertainties, you are cautioned not to place undue reliance on these forward-looking statements. Except as required by law, we undertake no obligation to publicly announce revisions we make to these forward-looking statements to reflect the effect of events or circumstances that may arise after the date of this report. All written and oral forward-looking statements made subsequent to the date of this report and attributable to us or persons acting on our behalf are expressly qualified in their entirety by this section. In this Form 10-K references to “the Company”, “we,” “us,” and “our” refer to Gray Fox Petroleum Corp., a Nevada corporation. ITEM 1. BUSINESS Background Gray Fox Petroleum Corp. (formerly Viatech Corp.) was incorporated in the State of Nevada on September 22, 2011. The Company was formed to provide interior design and architectural visualization, 3D rendering and architectural animation services. On May 31, 2013, however, the Company abandoned its plans to enter into the interior design and architectural visualization business and the majority stockholder sold his interest in the Company. A complete history of the Company between May 31, 2013 and March 31, 2014 can be found in Item 1 of our Annual Report on Form 10-K filed on June 27, 2014 and is hereby incorporated by reference. As is more thoroughly described in Note 9 to the financial statements, Lawrence Pemble, our Chief Executive Officer and Board Chairman, resigned from both positions on April 2, 2015 and sold 100% of his position to DB Capital Corp, a Florida Corporation.DB Capital appointed Daniel Sobolewski as Chief Executive Officer and Board Chairman.Additionally, DB Capital merged with Gray Fox Petroleum Corp. on April 3, 2015 by transferring a 70% interest in two non-controlling interests to Gray Fox, distributing the controlling interest in Gray Fox and the remaining 30% interest in the restaurants to Daniel Sobolewski and dissolving DB Capital Corp. This Annual Report on Form 10-K recounts the history of Gray Fox Petroleum Corp. as a potential oil and gas producer, but it should be read in connection with the change in control and merger described in Note 9 to the financial statements. ITEM 1A. RISK FACTORS Smaller reporting companies are not required to provide the information required by this Item. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Headquarters As of March 31, 2015, the Company’s administrative offices are located at 3333 Lee Parkway, Suite 600, Dallas, Texas 75219. We occupy approximately 180 square feet of office space under a lease that expires May 31, 2015 and includes an option for us, at our discretion, to renew the lease for up to 12 months beyond that date. 4 West Ranch Prospect On December 2, 2013, Gray Fox completed the acquisition of 22 separate oil and gas leases issued by the BLM from FFMJ, LLC.The expiration dates of the Leases range from March 31, 2016 to July 31, 2017. The Leases exclude well or lease bonds in place with the Nevada Division of Minerals and/or the BLM. The leased land, known as the “West Ranch Prospect,” comprises 32,723 acres in the Butte Valley located in north central Nevada in Elko and White Pine Counties, 50 miles north of Ely, NV. The West Ranch Prospect is also located approximately 100 miles north of Railroad Valley's oilfields and approximately 60 miles east of Pine Valley's oilfields. As is more fully described in Note 9 to the financial statements, On April 2, 2015, the Company underwent a change in control.Incoming management has elected not to renew the leases in the West Ranch Prospect. ITEM 3. LEGAL PROCEEDINGS On March 20, 2015, we were sued in the 157th Judicial District Court of Harris County, Texas for damages relating to our non-payment of certain professional fees to provide an independent technical and economic due diligence report to help the Company determine the oil and gas potential for its West Ranch Prospect.In Gaffney Cline and Associates, Inc. v .Gray Fox Petroleum Corp. (cause no. 2015-10468), the Plaintiff, Gaffney Cline & Associates, Inc., (“the Plaintiff” or “Gaffney Cline”), sought damages in the amount of $83,188, pre-judgment interest in the amount of $7,352, and legal costs of $8,852, for a total of $99,392.In addition, the Plaintiff sought additional contingent legal fees in the amount of $5,000 and $10,000 if, upon appeal to an Appellate Court and the Texas Supreme Court, respectively, the plaintiff is the successful party.At March 31, 2015, we included $99,392 in Accounts Payable and Accrued Liabilities, reflecting this judgment. On April 17, 2015, the Harris Country District Court entered a judgment for the Plaintiff in the requested amount of $99,392. On May 14, 2015, the Plaintiff filed an Application for Turnover After Judgment and for Appointment of Receiver (“the Receivership Application”) for the purpose of liquidating certain non-exempt property to satisfy the outstanding judgment. On June 2, 2015, at a court hearing to consider the Receivership Application, the 157th Court denied the Receivership Application, but would allow discovery answer and review and a second Receivership Application should the Plaintiff wish to re-file.On June 19, 2015, the Plaintiff filed a second Receivership Application which is pending as of the date of this report. The Company has made several offers to the Court to pay the outstanding balance, including a convertible promissory note and an amortizing note over a period of approximately two years, all of which have been rejected by the Plaintiff. We are confident that the Court will reject the second Receivership Application and command that the Plaintiff accept one of our outstanding offers. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. 5 PARTII ITEM 5. MARKET PRICE FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS Market Information Since May 25, 2012, shares of our common stock, $0.001 par value per share, have been listed for quotation on the OTCBB under the symbol “VTCH.”In connection with the Change of Control and name change, on July 19, 2013, our ticker symbol on the OTCBB was changed to from VTCH to GFOX. The following sets forth the range of high and low trades for the periods indicated. High Low Year Ended March 31, 2015 Q1 - Quarter Ended June 30, 2014 $ $ Q2 - Quarter Ended September 30, 2014 Q3 - Quarter Ended December 31, 2014 Q4 - Quarter Ended March 31, 2015 High Low Year Ended March 31, 2014 Q1 - Quarter Ended June 30, 2013 $ n/a $ n/a Q2 - Quarter Ended September 30, 2013 Q3 - Quarter Ended December 31, 2013 Q4 - Quarter Ended March 31, 2014 As of June 25, 2015, there were four holders of record of our common stock, according to the books of our transfer agent. This does not include persons who hold our common stock in nominee or “street name” accounts through brokers or banks. As of June 25, 2015, there were 37,994,889 shares of common stock outstanding. Dividends The Company has not declared or paid cash dividends since its inception on September 22, 2011, and the Company has no current plans to pay any cash dividends on our common stock for the foreseeable future. To the extent we have earnings, we intend to retain such earnings for future operations and to finance the growth of the business. There are no restrictions in our amended and restated articles of incorporation or bylaws that restrict us from declaring or paying dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends when, after giving effect to the distribution of the dividend: 1. we would not be able to pay our debts as they become due in the usual course of business; or 2. our total assets would be less than the sum of our total liabilities, plus the amount that would be needed to satisfy the rights of stockholders who have preferential rights superior to those receiving the distribution. Any decision to declare and pay dividends in the future will be made at the discretion of our board of directors and will depend on, among other things, our ability to comply with Nevada law, our results of operations, cash requirements, financial condition, contractual restrictions and other factors that our board of directors may deem relevant. Securities Authorized for Issuance under Equity Compensation Plans We have no stock option plans or other types of equity compensation program and have no plans to establish any such plans in the foreseeable future. 6 Recent Sales of Unregistered Securities During the fiscal year ended March 31, 2015, we issued 1,054,889 shares to two investors in a series of transactions for an aggregate of $390,000 in cash.The shares were not registered with the Securities and Exchange Commission, or under any state securities laws, and were issued in reliance on an exemption from registration provided by Regulation S promulgated under the Securities Act of 1933, as amended.The transactions occurred on the following dates: Date No. of Shares Price Per Share Proceeds 04/10/14 $ $ 07/17/14 09/02/14 09/29/14 12/08/14 Totals $ In addition to the above, on May 30, 2014, we issued 1,000,000 shares to Lawrence Pemble, our Chief Executive Officer pursuant to his employment agreement. Purchase of Equity Securities by Issuer None. ITEM 6. SELECTED FINANCIAL DATA Smaller reporting companies are not required to provide the information required by this Item. ITEM 7. MANAGEMENT’S DISCUSSIONS AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our financial statements and notes to those statements. In addition to historical information, the following discussion and other parts of this annual report contain forward-looking information that involves risks and uncertainties. Overview Until April 2, 2015, the Company was a domestic oil and gas exploration and development company focused on the acquisition and exploration of oil and natural gas properties in the Western United States. As is more thoroughly described in Note 9 to the financial statements, the Company experienced a change in control on April 3, 2015.Incoming management elected not to renew the Nevada West Ranch leases and instead, contribute certain passive investments. Therefore, although in the “Results of Operations” section below, we analyze the changes from the years ended March 31, 2015 from March 31, 2014, the reader should draw no conclusions regarding its impact on future operations as there is no relation between operations from inception to April 2, 2015 and that occurring after that. Application of Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosures of contingent assets and liabilities. On an ongoing basis, we evaluate our estimates, including those related to impairment of property, plant and equipment, intangible assets, deferred tax assets and fair value computation using the Black Scholes option pricing model. We base our estimates on historical experience and on various other assumptions, such as the trading value of our common stock and estimated future undiscounted cash flows, that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe that our estimates, including those for the above-described items, are reasonable. 7 Accounting Policies Our financial statements are presented in conformity with accounting principles generally accepted in the United States of America. We have summarized our most significant accounting policies. Reclassifications Certain prior period amounts have been reclassified to conform to the current period presentation. There was no material effect to the financial statements as result of these reclassifications. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents The Company maintains cash balances in non-interest-bearing accounts, which do not currently exceed federally insured limits. For the purpose of the statements of cash flows, all highly liquid investments with an original maturity of three months or less are considered to be cash equivalents. There were no cash equivalents on hand for the periods presented herein. Fair Value of Financial Instruments Under FASB ASC 820-10-05, FASB established a framework for measuring fair value in generally accepted accounting principles and expanded disclosures about fair value measurements. This Statement reaffirms that fair value is the relevant measurement attribute. The adoption of this standard did not have a material effect on the Company’s financial statements as reflected herein. The carrying amounts of cash, prepaid expenses and accrued expenses reported on the balance sheet are estimated by management to approximate fair value primarily due to the short term nature of the instruments. Basic and Diluted Loss per Share The basic net loss per common share is computed by dividing the net loss by the weighted average number of common shares outstanding. Diluted net loss per common share is computed by dividing the net loss adjusted on an “as if converted” basis, by the weighted average number of common shares outstanding plus potential dilutive securities. For the periods presented, potential dilutive securities had an anti-dilutive effect and were not included in the calculation of diluted net loss per common share. Stock-Based Compensation The Company adopted FASB guidance on stock based compensation upon inception at September 22, 2011. Under FASB ASC 718-10-30-2, all share-based payments to employees, including grants of employee stock options, are to be recognized in the income statement based on their fair values. Pro forma disclosure is no longer an alternative.The Company has had no compensation expense related to stock based compensation since its inception. Revenue Recognition Revenue from the production of oil and natural gas is recognized when persuasive evidence of an arrangement exists (such as a contract with an oil buyer), the Company has delivered the oil, the fee is fixed and determinable, and collectability is reasonably assured. Advertising and Promotion All costs associated with advertising and promotions are expensed as incurred. 8 Income Taxes Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. A valuation allowance is provided for significant deferred tax assets when it is more likely than not that such asset will not be recovered through future operations. Uncertain Tax Positions In accordance with ASC 740, the Company recognizes the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be capable of withstanding examination by the taxing authorities based on the technical merits of the position. These standards prescribe a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. These standards also provide guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. Various taxing authorities may periodically audit the Company’s income tax returns. These audits may include questions regarding the Company’s tax filing positions, including the timing and amount of deductions and the allocation of income to various tax jurisdictions. In evaluating the exposures connected with these various tax filing positions, including state and local taxes, the Company records allowances for probable exposures. A number of years may elapse before a particular matter for which an allowance has been established is audited and fully resolved. The Company has not yet undergone an examination by any taxing authorities. The assessment of the Company’s tax position relies on the judgment of management to estimate the exposures associated with the Company’s various filing positions. Recently Issued Accounting Pronouncements In June 2014, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2014-12, Compensation – Stock Compensation (Topic 718): Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period. The new guidance requires that share-based compensation that require a specific performance target to be achieved in order for employees to become eligible to vest in the awards and that could be achieved after an employee completes the requisite service period be treated as a performance condition. As such, the performance target should not be reflected in estimating the grant-date fair value of the award. Compensation costs should be recognized in the period in which it becomes probable that the performance target will be achieved and should represent the compensation cost attributable to the period(s) for which the requisite service has already been rendered. If the performance target becomes probable of being achieved before the end of the requisite service period, the remaining unrecognized compensation cost should be recognized prospectively over the remaining requisite service period. The total amount of compensation cost recognized during and after the requisite service period should reflect the number of awards that are expected to vest and should be adjusted to reflect those awards that ultimately vest. The requisite service period ends when the employee can cease rendering service and still be eligible to vest in the award if the performance target is achieved. This new guidance is effective for fiscal years and interim periods within those years beginning after December 15, 2015. Early adoption is permitted. Entities may apply the amendments in this Update either (a) prospectively to all awards granted or modified after the effective date or (b) retrospectively to all awards with performance targets that are outstanding as of the beginning of the earliest annual period presented in the financial statements and to all new or modified awards thereafter. The adoption of ASU 2014-12 is not expected to have a material impact on our financial position or results of operations. In June 2014, the FASB issued ASU No. 2014-10: Development Stage Entities (Topic 915): Elimination of Certain Financial Reporting Requirements, Including an Amendment to Variable Interest Entities Guidance in Topic 810, Consolidation , to improve financial reporting by reducing the cost and complexity associated with the incremental reporting requirements of development stage entities. The amendments in this update remove all incremental financial reporting requirements from U.S. GAAP for development stage entities, thereby improving financial reporting by eliminating the cost and complexity associated with providing that information. The amendments in this Update also eliminate an exception provided to development stage entities in Topic 810, Consolidation, for determining whether an entity is a variable interest entity on the basis of the amount of investment equity that is at risk. The amendments to eliminate that exception simplify U.S. GAAP by reducing avoidable complexity in existing accounting literature and improve the relevance of information provided to financial statement users by requiring the application of the same consolidation guidance by all reporting entities. The elimination of the exception may change the consolidation analysis, consolidation decision, and disclosure requirements for a reporting entity that has an interest in an entity in the development stage. The amendments related to the elimination of inception-to-date information and the other remaining disclosure requirements of Topic 915 should be applied retrospectively except for the clarification to Topic 275, which shall be applied prospectively. For public companies, those amendments are effective for annual reporting periods beginning after December 15, 2014, and interim periods therein. Early adoption is permitted. The adoption of ASU 2014-10 is not expected to have a material impact on our financial position or results of operations. 9 In July 2013, FASB issued ASU No. 2013-11, "Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists." The provisions of ASU No. 2013-11 require an entity to present an unrecognized tax benefit, or portion thereof, in the statement of financial position as a reduction to a deferred tax asset for a net operating loss carryforward or a tax credit carryforward, with certain exceptions related to availability. ASU No. 2013-11 is effective for interim and annual reporting periods beginning after December 15, 2013. The adoption of ASU No. 2013-11 is not expected to have a material impact on the Company's Consolidated Financial Statements. Results of Operations Year Ended March 31, 2015 versus 2014 We incurred a net loss $1,194,485 for the year ended March 31, 2015 (or $0.03 per share) versus a net loss of $1,354,219in the same period in 2014 ($0.03 per share). Revenues The Company had no revenues or operations during the year ended March 31, 2015 or 2014. General and Administrative Expenses General and administrative expenses were $84,180 during the year ended March 31, 2015 versus $101,985 for the previous year.The decrease is due principally to a reduction in advertising and promotion expenses. Officer Salaries Officer salaries were $918,331 for the year ended March 31, 2015 versus $464,386 for the previous fiscal year.Cash compensation paid or accrued amounted to $145,000 and $100,000 for the fiscal years ended March 31, 2015 and 2014, respectively.The increase of $45,000 is due to the addition of Randall Newton as Chief Financial Officer ($25,000) and the fact that Mr. Pemble worked an entire year in the current year, but only ten months in the previous year (and increase of $20,000). Officer non-cash compensation was $773,331 in the current fiscal year versus $364,386 in the previous year.The increase is due to a full year of amortization for Mr. Pemble (representing an increase of $187,898 in non-cash compensation) and the inclusion of Mr. Newton (an increase of $221,047). Professional Fees Professional fees for the year ended March 31, 2015 were $145,474 versus $183,493 in the previous year.The decrease is principally due to a reduction in legal fees. Asset Impairments As is discussed in Note 4 to the financial statements, we impaired the carrying value of the West Ranch Prospect in the amount of $44,845 and $602,619 for the years ended March 31, 2015 and 2014, respectively. Interest Expense Interest expense was zero for the year ended March 31, 2015 versus $1,436 for the previous year.Interest expense is comprised entirely from related-party loans made by our Chief Executive Officer, Lawrence Pemble.There were no such loans outstanding during the current fiscal year. 10 Liquidity and Capital Resources The following table summarizes total assets, accumulated deficit, stockholders’ equity (deficit) and working capital at March 31, 2015 and 2014. March 31 Total assets $ $ Accumulated deficit ) ) Stockholders' equity (deficit) ) ) Working capital ) ) Through March 31, 2015, our principal source of operating capital has been provided from private sales of our common stock. At March 31, 2015 and 2014, we had a negative working capital position of $135,194 and $102,192, respectively. As more thoroughly discussed in Note 9 to the financial statements, the control of the Company changed hands on April 2, 2015 and the incoming management elected not to renew the oil and gas leases in the State of Nevada because of the recent drop in energy prices.Therefore, the oil production business model has been abandoned as of that point.The company’s future strategy is to acquire passive investments in various businesses, and to increase our investment in the Graffiti Junktion’s existing and new locations. We are currently working to procure an equity line of financing to acquire and expand these passive investments.We currently have no employment agreement with Mr. Sobolewski, the incoming Chairman and Chief Executive Officer, and we expect our operating expenses to be very low for the coming fiscal year. Our funding sources for the fiscal years ended March 31, 2015 and 2014 have been as follows: Sales of Common Stock During the fiscal years ended March 31, 2015 and 2014, the Company issued 1,054,889 and 1,230,000 shares, respectively, to two investors in a series of transactions for an aggregate of $390,000 and $730,000, respectively, in cash. We anticipate that we may incur operating losses in the next twelve months. Our revenues are not expected to exceed our investment and operating costs in the next twelve months. Our prospects must be considered in light of the risks, expenses and difficulties frequently encountered by companies in their early stage of operations. To address these risks, we must, among other things, seek growth opportunities through investment, implement and successfully execute our business strategy, respond to competitive developments, and attract, retain and motivate qualified personnel. We cannot assure that we will be successful in addressing such risks, and the failure to do so could have a material adverse effect on our business prospects, financial condition and results of operations. As of March 31, 2015 we had no cash on hand. Our plan for satisfying our cash requirements for the next twelve months is through the sale of shares of our common stock, third party debt financing, and/or traditional bank financing. We cannot assure investors that adequate financing will be available. In the absence of such financing, we may be unable to proceed with our operations. Off-Balance Sheet Arrangements None. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK Smaller reporting companies are not required to provide the information required by this Item. 11 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA INDEX TO GRAY FOX PETROLEUM CORP.’S FINANCIAL STATEMENTS . Report of Independent Registered Public Accounting Firm 17 Balance Sheets as of March 31, 2015 and 2014 18 Statements of Operations for the years ended March 31, 2015 and 2014 19 Statements of Stockholders’ Deficit for the years ended March 31, 2015 and 2014 20 Statements of Cash Flows for the years ended March 31, 2015 and 2014 21 Notes to the Consolidated Financial Statements 23 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Gray Fox Petroleum Corp. 3333 Lee Parkway, Suite 600 Dallas, Texas 75219 We have audited the accompanying balance sheets of Gray Fox Petroleum Corp. as of March 31, 2015 and 2014 and the related statements of operations, changes in stockholders’ deficit, and cash flows for the years then ended.These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Gray Fox Petroleum Corp. as of March 31, 2015 and 2014, and the results of its operations and cash flows for the periods described above in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has incurred losses since inception and has an accumulated deficit, which raises substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ M&K CPAS, PLLC www.mkacpas.com Houston, Texas June 25, 2015 13 GRAY FOX PETROLEUM CORP. BALANCE SHEETS March 31, ASSETS Cash and equivalents $
